                      IN UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA



KATIE VAN                                 v.       LLR, INC., d/b/a LuLaRoe, et al.

JUDGE H. RUSSEL HOLLAND                     CASE NO. 3:18-cv-0197-HRH

PROCEEDINGS:         ORDER FROM CHAMBERS



       Defendants’ motion for judicial notice at Docket No. 26 is granted. The court will

take judicial notice of and consider the following exhibits:

       1)     August 20, 2018 memorandum opinion in Webster v. LLR, Inc.,

       2)     LuLaRoe Sales Tax Update, dated April 20, 2016,

       3)     First Amended Class Action Complaint in Webster v. LLR, Inc., and

       4)     September 19, 2018 order of the court in Webster v. LLR, Inc.




                                               1



         Case 3:18-cv-00197-HRH Document 47 Filed 01/07/19 Page 1 of 1
